Citation Nr: 9912099	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1983 to 
August 1985.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a January 1995 rating decision 
from the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  In a decision dated in April 
1997, the Board determined that new and material evidence had 
not been submitted and denied reopening of the claim for 
service connection.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court) (formerly known as United States Court of Veterans 
Appeals) and the Court vacated and remanded the case back to 
the Board.  The current decision is rendered pursuant to the 
Court's order.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied 
in a December 1985 rating decision.  That decision is final. 

2.  The additional evidence submitted since the December 1985 
rating decision is cumulative and redundant or not probative 
to the issue at hand.


CONCLUSION OF LAW

The RO's December 1985 decision to deny service connection 
for a left knee disability is a final determination.  
Evidence received subsequent to that determination is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

EVIDENCE

The veteran initially filed a claim for service connection 
for a left knee disability in August 1985 and that claim was 
denied by means of a December 1985 rating decision.  The 
basis for the denial was that he had injured his left knee 
prior to his entry to service and that the evidence indicated 
that there was no aggravation in service.  The veteran did 
not perfect an appeal of that decision and the decision is 
therefore final.

Evidence before the RO in December 1985.

The evidence before the RO in 1985 included the veteran's 
service medical records (SMRs), to include report of a 
medical board proceeding, his rebuttal to the medical board 
report, and the medical board's surrebuttal.  His entrance 
examination report, dated in August 1983, indicates that he 
reported that he had surgery for torn cartilage of his left 
knee in 1980 and that it was repaired and healthy at that 
time.  He reported no problems since the surgery.  

An August 1983 orthopedic consultation report indicates the 
veteran brought his 1980 hospitalization discharge summary, 
and that the summary noted that the anterior cruciate 
ligament was missing at the time of surgery.  He stated that 
after the surgery, he wore a splint for about 2 months and 
that he had physical therapy.  He also stated that he could 
run well and that he had never had any problems with his left 
knee.  Examination of the left knee revealed a fairly 
prominent patella, with most of the prominence laterally.  He 
had a healed medial incisional scar which was nontender.  He 
had full range of motion without any effusion or any obvious 
tenderness.  A very minimal amount of patellofemoral crepitus 
and an extremely minimal amount of anteromedial laxity as 
compared to the opposite knee was noted.  Quadriceps strength 
appeared to be adequate.  Quadriceps bulk was much less on 
the left than on the right.  X-rays of the left knee showed a 
small spur at the medial femoral condyle.  This was probably 
of no concern.  The only other abnormality was a bipartite 
patella.

A treatment note dated in July 1984 indicates that the 
veteran reported complaints of twisting his left knee and 
pain when doing field day and walking.  Examination showed 
medial/lateral collateral ligaments with fair stability 
without pain on active range of motion.  Cruciate ligaments 
were strong.  There were no notable abnormalities except for 
bipartite patella.  The assessment was possible left knee 
left collateral ligament strain, mild.  

In January 1985, the veteran was again seen with complaints 
of knee pain since July 1984.  He reported increased pain 
upon climbing or descending ladders.  Examination showed fair 
range of motion and mild crepitus.  Range of motion failed to 
elicit any pain at that time.  It was noted that he had no 
apparent problems when engaged in sports activities.  
Diagnosis was deferred at that time and he was referred for 
an orthopedic examination.  

Report of an orthopedic examination, dated in January 1985, 
indicates that the veteran was seen for complaints of chronic 
left knee pain which had been worse during the past 6 months.  
His pain was increased with going up ladders and bearing 
heavy weights.  He reported no locking, swelling, or giving 
out.  Examination showed no effusion.  There was a deformity 
in the lateral patella.  There was no patellar tenderness or 
crepitus.  Nor was there any joint space or collateral 
ligament tenderness.  He had full range of motion with slight 
crepitus.  Extension was greater than 160 degrees.  There was 
no varus valgus instability.  Posterior drawer and McMurray 
was negative.  He had lax anterior cruciate.  X-rays revealed 
decreased space due to medial meniscectomy without 
degenerative changes.  The assessment was probable 
chondromalacia.  

The veteran was again seen in January 1985 for patellofemoral 
symptoms and instability symptoms in the left knee due to 
shipboard duty stresses.  X-rays were the same as previously 
shown on enlistment which showed old anterior cruciate 
ligament injury.  Examination showed no effusion, full range 
of motion, 2+ Lachman test, 1+ anterior Drawer test, and 1+ 
pivot shift test.  He was found to have old anterior cruciate 
tear with anterior lateral insufficiency, early degenerative 
joint disease secondary to trauma, and bipartite patella, all 
of which existed prior to entry into service (EPTE).  It was 
recommended that he either adjust to the problem and return 
to duty or receive an EPTE separation.  

A Medical Board report dated in February 1985 indicates that 
the veteran was considered unfit for duty by reason of 
physical disability which existed prior to enlistment and was 
not aggravated during service.  It was assumed that the 
symptoms, largely patellofemoral, but also related partially 
to rotary instability, were problems related to well-
documented condition of the knee existing prior to enlistment 
and that there was no evidence that a significant injury or 
significant deterioration had occurred as a direct effect of 
his duties.  

In March 1985, the veteran submitted a statement of rebuttal 
in which he reported that his left knee was aggravated by his 
period of active service and that the findings of the Medical 
Board were inconsistent with the diagnosis of his knee at the 
time he entered service.  A surrebuttal by the Medical Board 
indicated that it was well documented that a structural 
defect in the veteran's left knee existed prior to 
enlistment.  Additionally, there was no documented reinjury 
of the knee, no objective evidence of significant X-ray 
changes from pre-enlistment and no deterioration of physical 
examination findings.

Evidence submitted after the December 1985 RO decision.

In October 1994, the veteran requested that his claim for 
service connection for a left knee disorder be reopened.  In 
support of his claim, he submitted duplicate copies of 
service medical records.  He also submitted three notarized 
lay statements in April 1995.  A statement from H.J. 
indicates that he had known the veteran since high school, 
and that after the veteran's surgery and before service, the 
veteran did not complain about his left knee.  A statement 
from D. S. indicates that she has known the veteran for many 
years and that prior to 1983, there was never any evidence 
that the veteran was suffering or experiencing any knee 
problems.  A statement from G.A. indicates that the veteran 
did not complain of any problems after his 1980 surgery.  
G.A. states that after the veteran's separation from service, 
he had ongoing problems with his left knee.     

In July 1995, the veteran submitted medical records of the 
left arthrotomy and medial meniscectomy performed in 1980.  
These records show that he sustained an injury to the left 
knee 2 months earlier and that a subsequent arthrogram showed 
a torn medial meniscus.  Physical examination at the time of 
hospitalization showed mild effusion in the left knee.  It 
was nontender to palpation and there was full range of 
motion.  The collateral ligaments were intact.  There was 
mild increased laxity of the anterior appreciated as compared 
with the right.  The McMurray test was negative.  There was a 
2 cm discrepancy in thigh circumference with the left being 
smaller than the right.  He underwent arthrotomy and medial 
meniscectomy in November 1980.  At the time of surgery, no 
anterior cruciate ligament could be identified.  The 
possibility of a pes anserinus transfer had been discussed 
with the veteran preoperatively.  However, on examination 
under anesthesia, prior to surgery, the knee was felt to be 
stable.  Post-operatively he did quite well and was 
ambulating with touch down weight bearing in a knee 
immobilizer at the time of discharge.  The discharge 
diagnosis was torn right medial meniscus.

The veteran has also submitted various statements and offered 
testimony on the matter at hand.  He asserts that after the 
surgery in 1980, he had no knee problems, even on-the-job; 
that he reinjured his left knee during duty aboard ship; that 
when the ship went back to Charleston, South Carolina, he 
sought orthopedic help; and that he eventually received a 
medical discharge.  He asserts that he had no pre-enlistment 
disability and that his disability was aggravated beyond the 
natural progression while he was in service.  

Law and Analysis.

The Board notes that in April 1995, the RO reopened and then 
denied the veteran's claim on the merits.  The Court has held 
that in cases where a claim is reopened, the Board must still 
address the underlying issue as to whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim.  Barnett v. Brown, 8 Vet.App. 1 (1995).  If the Board 
determines that there was no new and material evidence, it is 
bound by an express statutory mandate not to consider the 
merits of the case. Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996) (citing Barnett v. Brown, 8 Vet.App. 1, (1995)); see 
38 U.S.C.A. §§ 5108, 7104 (West 1991); McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, No. 97-1534 (U.S. Vet.App. 
Feb. 17, 1999)(en banc); Winters v. West, No. 97-2180 (U.S. 
Vet.App. Feb. 17, 1999)(en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, at 4.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Evidence is presumed credible for the purpose of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 
Vet.App. 510, 513 (1992).  If it is determined that new and 
material evidence has not been submitted, then the Board's 
analysis must end and the claim must be denied.  Butler v. 
Brown, 9 Vet.App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 4.  For purposes of a 
well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Determining what the "issue at hand" is for purposes of 
reopening a finally denied claim depends on what evidence was 
before the rating agency when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the basis for the denial was that he had injured his 
left knee prior to his entry to service and that the evidence 
indicated that there was no aggravation beyond the natural 
progression in service.  

The Board, having considered the evidence of record and the 
applicable laws, finds that the evidence received subsequent 
to the 1985 RO decision is not new and material.  As reported 
above, the newly presented evidence includes service medical 
records, a private hospital report, lay statements, and 
statements and testimony by the veteran.  The service medical 
records are duplicative of evidence previously considered.  
The lay statements which contain recollections as to the 
veteran's left knee constitute "new" but not "material" 
evidence.  Even if deemed credible, such statements are not 
probative with respect to whether any increase in severity of 
the left knee disability in service was beyond the natural 
progress of the disability.  This is a matter which requires 
medical judgment and expertise.  It is not a matter within 
the expertise of a layperson.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The veteran's statements and testimony are noted, but are 
essentially the same assertions he presented to the Medical 
Board, and, therefore, are cumulative of evidence previously 
of record.  Further, as noted above, assertions as to an 
increase in a disability beyond the natural progression of 
the disease are matters requiring medical judgment and 
expertise and are thus not probative.  In this regard, the 
Board acknowledges that he required treatment in service for 
his knee disability.  However, aggravation is not presumed 
when there is only worsening of symptoms, without worsening 
of the underlying condition.  Hunt v. Derwinski, 1 Vet.App. 
292, 296 (1991).  In this case, the medical evaluation board 
determined, in effect, that the underlying knee disability 
remained the same during service.  Despite the veteran's 
assertions, it is clear that the medical findings remain the 
same; the medical opinion of record has found that there was 
no aggravation in service, and the veteran's assertions that 
there was aggravation are not material with respect to 
whether there was increase in severity beyond the natural 
progression of the disability.

The Board also finds that the records of the veteran's left 
knee surgery provide information cumulative of that 
previously of record and that they are not material to the 
issue at hand.  As mentioned above, this information was made 
available to examiners in service as referenced in his 
service medical records and were thus considered by the 
medical examiners when determining the issue of aggravation.  
The Board does not find that the actual report of surgery and 
hospitalization is probative on the matter of aggravation in 
this case.  The Board thus concludes that the veteran has 
failed to submit new and material evidence and that the claim 
should not be reopened.


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left 
knee disorder and the claim is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





